IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00289-CR
                                No. 10-18-00290-CR

RICHARD B. STEPP,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 361st District Court
                             Brazos County, Texas
                     Trial Court No. 17-04264 and 17-04265


                          MEMORANDUM OPINION

      Appellant Richard B. Stepp appeals from what he describes as “the judgment

rendered by [the trial] court on August 15, 2018” in the underlying causes. In his notice

of appeal, Stepp states that he is appealing pursuant to article 44.02 of the Code of

Criminal Procedure “on those matters which have been raised by written motion filed

prior to trial.” See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2018). However, no final

judgment of conviction has been rendered in the underlying causes.
        “The courts of appeals do not have jurisdiction to review interlocutory orders

unless that jurisdiction has been expressly granted by law.” Apolinar v. State, 820 S.W.2d
792, 794 (Tex. Crim. App. 1991). Texas courts have consistently construed article 44.02 to

allow an appeal only “from a ‘final judgment [of conviction],’ though the statute does not

contain this limitation on its face.” Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco

2002, pet. dism’d) (mem. op.) (quoting Benford v. State, 994 S.W.2d 404, 408-09 (Tex.

App.—Waco 1999, no pet.) (quoting State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim.

App. 1990))). Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed September 26, 2018
Do not publish
[CR25]




Stepp v. State                                                                      Page 2